UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 18, 2012 SUNSHINE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 000-54280 36-4678532 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(850) 219-7200 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously reported, effective January 1, 2012, Robert K. Bacon, Fred G. Shelfer, Jr. and Joyce E. Chastain were appointed by the Boards of Directors of Sunshine Financial, Inc. (the “Company”) and Sunshine Savings Bank, its wholly owned subsidiary.Mr. Bacon and Mr. Shelfer were appointed to the class of directors whose terms will expire at the annual meeting of shareholders to be held in 2012.Ms. Chastain was appointed to the class of directors whose terms will expire at the annual meeting of shareholders to be held in 2013. On January 18, 2012, the Board of Directors of the Company elected Benjamin Betts, Jr. to serve as Chairman of the Board and determined the following Company Board committee assignments: Audit Compensation Benjamin Betts, Chair Joyce Chastain, Chair Robert Bacon Patrick Lyons Doris Richter Fred Shelfer Patrick Lyons Robert Bacon Nominating Executive Doris Richter, Chair Benjamin Betts, Chair Benjamin Betts Louis Davis Joyce Chastain Brian Baggett 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SUNSHINE FINANCIAL, INC Date: January 23, 2012 By: /s/ Scott A. Swain Scott A. Swain, Senior Vice President and Chief Financial Officer 3
